TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-04-00467-CR



                                     Charles Reisz, Appellant

                                                   v.

                                   The State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
         NO. 2040025, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Charles Reisz seeks to appeal from a judgment of conviction for forgery. The trial

court has certified, and the record confirms, that this is a plea bargain case and Reisz has no right of

appeal. See Tex. R. App. P. 25.2(a)(2). The appeal is dismissed. See id. rule 25.2(d).




                                               __________________________________________

                                               Mack Kidd, Justice

Before Justices Kidd, B. A. Smith and Pemberton

Dismissed for Want of Jurisdiction

Filed: September 10, 2004

Do Not Publish